COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Said Nasr d/b/a Precision General v. Fidelis Owobu and
                             Omoba Investments, LLC
Appellate case number:       01-20-00631-CV
Trial court case number:     1153024
Trial court:                 County Civil Court at Law No. 2 of Harris County

       Appellant, Said Nasr d/b/a Precision General, has appealed the trial court’s June 29,
2020 Final Judgment, entered in favor of appellees Fidelis Owobu and Omoba Investments,
LLC. The final judgment was entered in connection with the trial court’s granting of
appellees’ motion for summary judgment. On December 7, 2020, appellant filed his
appellant’s brief, thereby establishing a deadline for appellees’ brief of January 6, 2021.
        However, also on December 7, 2020, shortly after appellant filed his brief with this
Court, appellees filed a “Motion to Affirm Trial Court’s Judgment and for Sanctions.” In
the motion, appellees “move to affirm the trial court’s final summary judgment and for
appellate sanctions as the appeal filed by Appellant, Said Nasr d/b/a Precision General, is
frivolous and brought solely for purposes of delay.” Appellees identify several purported
bases in support of their argument that appellant’s appeal is frivolous. This includes an
assertion that appellant’s brief includes items which are not a part of the trial court’s record,
as well as a recitation of the facts of the underlying litigation, and procedural history of the
trial court proceedings. On December 10, 2020, appellant filed a response in opposition to
appellees’ motion.
       According to the motion, this “Court has the authority to affirm the trial court’s
judgment” pursuant to Texas Rule of Appellate Procedure 42.3. See TEX. R. APP. P. 42.3
(allowing “involuntary dismissal of civil cases . . . (a) for want of jurisdiction; (b) for want
of prosecution; or (c) because the appellant has failed to comply with a requirement of
these rules, a court order, or a notice from the clerk requiring a response or other action
within a specified time”). However, appellees’ motion fails to present evidence to support
dismissal pursuant to rule 42.3. Additionally, the motion fails to identify any precedent to
support that we may grant the requested relief prior submission of the appeal. See TEX. R.
APP. P. 39.8 (appellate clerk required to send notice to parties at least twenty-one days prior
to submission of appeal).
       Accordingly, appellees’ motion to affirm trial court’s judgment and for sanctions is
denied. Appellees’ brief is due to be filed on or before January 6, 2021. See TEX. R. APP.
P. 38.6(b), 38.2(a).
      It is so ORDERED.


Judge’s signature: ____/s/ Evelyn V. Keyes_________
                    Acting individually     Acting for the Court

Date: __December 17, 2020____




                                            2